Citation Nr: 1315266	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  11-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied entitlement to sinusitis.

In November 2011, December 2012, and February 2013, the Board remanded the claim for additional development.  Unfortunately, the requested development has not yet been completed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand, the Board requested that the RO contact the National Personnel Records Center (NPRC) in order to attempt to obtain any outstanding service treatment records.  As explained, a January 2010 Personnel Information Exchange System (PIES) response indicated that the Veteran's records were fire-related, but as the prior remand noted, the Veteran's records were not actually considered to be fire-related according to information from the NPRC website.  The Board noted that while the Veteran's entrance and separation examinations were associated with the claims file, service treatment records were not.  Therefore, the possibility that there were outstanding records remained.  

Following the remand, the AMC associated with the claim file a November 2011 document stating that all of the requested evidence was already in the claim file and that the Board had improperly directed development.  No further action was taken by the AMC.  

In its December 2012 remand, the Board again acknowledged that the service examinations were of record but once more explained that, given the incorrect information obtained in the PIES report, it was necessary to submit a new request to the NPRC to determine if there were any outstanding service treatment records.  The Board requested that the service treatment records be obtained, if available, and that all efforts to obtain them be documented in the claims file.  If, after requesting the records again, the RO/AMC found reason to conclude that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran was to be provided with the proper notice, according to the procedures outlined in 38 C.F.R. § 3.159.  

Unfortunately, the evidence of record does not demonstrate that such a request to the NPRC for the service treatment records was made or that proper notice was sent to the Veteran.  

VA has a responsibility to make as many requests as necessary to obtain relevant records, including military records, from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (c)(2) (2012).  

If, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact, which will be documented in the record.  The notice must identify the records VA was unable to obtain; explain the efforts VA made to obtain the records; describe any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notify the claimant that he or she is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159 (e)(1) (2012).  

This must be done before the claim can be properly adjudicated.  

In addition, the Board requested in each remand that a VA examination be obtained to determine if any currently diagnosed respiratory disability was etiologically related to service.  A VA examination was provided in January and March 2013 by the same examiner, who found that the Veteran did not have current sinusitis or rhinitis.  Rather, the Veteran had severe, non-traumatic deviation of the nasal septum with nasal obstruction and that his nasal symptoms of blockage were caused by that deformity.  

As noted in its February 2013 remand, seasonal rhinitis and sinusitis were noted as present illnesses during several VA treatment sessions since the institution of the Veteran's claim in January 2010.  This is important because to show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, as seasonal rhinitis and sinusitis were noted during the pendency of this appeal, an etiology opinion must be obtained for each disability even if they are not currently present on examination.  

In addition, the Board requested that an etiology opinion be provided for any disability noted upon examination.  Such an opinion must also be provided for the currently diagnosed deviated nasal septum.  

As the Board's November 2011, December 2012, and February 2013 remand orders have not been complied with, remand of the issue is necessary for further development consistent with this remand order.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, the Board requests that ongoing VA treatment records be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  

2.  Attempt to obtain through official sources any of the Veteran's service treatment records that are not currently associated with the claims file.  Such an attempt must include, but is not limited to, a request to the NPRC.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The RO/AMC must document their efforts in the claims file, including all responses received.  If the records are determined to be unavailable and further attempts would be futile, or any such records are found to not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such according to the procedures outlined in 38 C.F.R. § 3.159.    

3.  Once the above development has been completed, provide the Veteran with a VA respiratory examination with a new physician to determine whether any current disorder, including sinusitis, rhinitis, and deviated septum, are etiologically related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 
The examiner is requested to list all current respiratory disabilities, and should specifically state whether the Veteran currently has chronic sinusitis or rhinitis.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current respiratory disability, to include sinusitis, rhinitis, and deviated septum, had onset in service or is otherwise related to a disease or injury in service.  

Even if the examiner does not diagnose current sinusitis, rhinitis, or deviated septum at the time of the examination, each disability was diagnosed during the pendency of this appeal and this satisfies the requirement that there be a current disability.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the requested etiology opinion must still be provided for each disability. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The examiner must specifically consider the Veteran's reports in rendering the requested opinion.  

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


